Citation Nr: 0123123	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  98-15 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
disability, including sarcoidosis, due to an undiagnosed 
illness.

3.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

4.  Entitlement to service connection for a skin condition 
due to an undiagnosed illness.

5.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

6.  Entitlement to service connection for residuals of a head 
injury.

7.  Entitlement to service connection for blurred vision and 
loss of vision. 



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1985 to 
February 1986, and from November 1990 to July 1991, with 
service in the Southwest Asia theater of operations during 
the Persian Gulf War from January 11, 1991 to June 11, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in December 
1995 and October 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  The 
December 1995 rating decision denied service connection for 
coughing and breathing trouble, muscle aches, weight loss, 
headaches, and skin problems, due to undiagnosed illnesses, 
and denied service connection for PTSD.  The veteran entered 
a general notice of disagreement with this decision in 
January 1996 (on a Statement in Support of Claim form).  The 
veteran later specified the disorders for which he was 
appealing for service connection, which did not include for 
weight loss.  The RO issued a statement of the case as to 
these issues in October 1998.  The veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
October 1998.  The October 1998 rating decision denied 
service connection for (residuals of) a head injury and for 
blurred vision and loss of vision, and granted a non-service-
connected pension.  In October 1998, the veteran entered a 
notice of disagreement with this decision's denials of 
service connection; the RO issued a statement of the case as 
to these issues in March 1999; and the veteran entered a 
substantive appeal, on a VA Form 9, which was dated in May 
1999.  

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for joint pain due to an 
undiagnosed illness are addressed in the REMAND portion of 
this decision. 


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations from January 11, 1991 to June 11, 
1991. 

2.  The veteran's reported symptoms of coughing, breathing, 
sore throat, stuffy nose, and cold-like symptoms have been 
related by medical evidence to known clinical diagnoses of 
sarcoidosis, upper respiratory infection, and bronchitis, for 
which service connection has not been established.    

3.  The veteran's reported symptoms of a skin condition have 
been related by medical evidence to known clinical diagnoses 
of macular post-inflammatory hyperpigmentation of the 
abdomen, back, and legs, xerosis of the skin of the buttocks, 
folliculitis/furuncle of the neck and pubis, and seborrhea of 
the scalp, for which service connection has not been 
established.    

4.  The veteran did not incur a head injury in service; his 
reported symptoms of headaches have been related by medical 
evidence to known clinical diagnoses of seizure disorder, 
upper respiratory infection, and (post-service) post-
concussion syndrome, for which service connection has not 
been established.    

5.  The competent medical evidence of record does not 
demonstrate a nexus between the veteran's diagnosed 
sarcoidosis, residuals of a head injury, or blurred vision or 
loss of vision and service, and does not demonstrate onset of 
sarcoidosis manifested to a compensable degree within one 
year of service separation. 


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disorder, including 
sarcoidosis, skin condition, and headaches, due to 
undiagnosed illnesses, is not warranted.  38 U.S.C.A. § 1117 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.317 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  Service connection for sarcoidosis, residuals of a head 
injury, and blurred vision or loss of vision is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical examination when such 
examination may substantiate entitlement to the benefits 
sought, as well as notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The Board finds that, with respect to the issues 
decided herein, the requirements of the Veterans Claims 
Assistance Act of 2000 and the implementing regulations have 
been met.  The veteran has been afforded VA examinations in 
June 1993 and February 1998, and there are multiple 
outpatient treatment and hospitalization records which have 
been obtained.  In the rating decisions, statements of the 
case, and supplemental statements of the case, the RO advised 
the veteran of what must be demonstrated to establish service 
connection for the claimed disabilities, including as due to 
undiagnosed illnesses.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all treatment 
records or other evidence which might be relevant to the 
veteran's claims for service connection (other than PTSD and 
joint pains), and the veteran has not identified any 
additional treatment records or other evidence which has not 
been obtained.  Accordingly, no further notice to the veteran 
or assistance in acquiring additional medical evidence is 
required by the new statute and the implementing regulations.  
(Further development of the claims for service connection for 
PTSD and joint pains as due to an undiagnosed illness is 
addressed in the REMAND section below.)

The RO initially determined that the veteran had not entered 
a notice of disagreement to the December 1995 RO rating 
decision.  As a result, in the October 1998 rating decision, 
the RO characterized the issues as whether new and material 
evidence had been submitted to reopen what was indicated to 
be a prior final December 1995 rating decision.  However, it 
appears the RO later determined that the veteran's January 
1996 Statement in Support of Claim, which expressed a desire 
to "reopen" his claim, was sufficient to serve as a notice 
of disagreement with the December 1995 rating decision.  The 
Board now finds that the veteran's January 1996 Statement in 
Support of Claim was sufficient to serve as a notice of 
disagreement with the December 1995 rating decision.  Of 
special significance is the fact that such a request to 
"reopen" claims was received within one year of notice 
(issued December 8, 1995) of the December 1995 rating 
decision.  The statutory and regulatory scheme that Congress 
created to protect veterans allows a claimant to file a 
"vague NOD" and at a later date "cut the rough stone of 
his NOD to reveal the  . . . radix of his issue that lay 
within."  Collaro v. West, 136 F. 3d 1304, 1308-09 (Fed. 
Cir. 1998). 

Although the March 1998 rating decision, and the October 1998 
statement of the case, characterized the issues as whether 
new and material evidence had been presented to reopen a 
claim, rather than as claims for service connection, they 
informed the veteran of the legal requirements to establish 
service connection, including as due to undiagnosed 
illnesses, and included the provisions regarding the merit-
based application of reasonable doubt.  Likewise, although 
the May 2000 supplemental statement of the case informed the 
veteran that the basis for denial of some claims was that 
they were not well grounded, the May 2000 supplemental 
statement of the case informed the veteran of the legal 
requirements to establish service connection, including on a 
presumptive basis.  The veteran has at all times argued his 
case for service connection on the merits, and has not been 
mislead into presenting evidence or argument only on the 
requirements for new and material evidence.  At both the 
January 2000 RO hearing and the May 2001 hearing before the 
undersigned member of the Board, for example, the veteran's 
representative specifically contended that the issues were 
not new and material evidence, that the veteran entered 
notice of disagreement in January 1996, and that he had 
continually pursued the original compensation claims since 
then, so that the issues were entitlement to service 
connection.  For these reasons, the Board finds that the 
veteran has not been prejudiced by the determination that new 
and material evidence had not been presented to reopen 
service connection claims, that the veteran's claims were not 
well grounded, or by the Board's current decision on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).    

I.  Factual Background

The veteran served on active duty from July 1985 to February 
1986, and from November 1990 to July 1991, with service in 
the Southwest Asia theater of operations during the Persian 
Gulf War from January 11, 1991 to June 11, 1991.  His 
military occupational specialty was materiel storage and 
handling specialist.  He also served with a Reserve unit.  

Service medical records reflect that, during the veteran's 
first period of active duty service, years prior to the later 
period of service in the Persian Gulf, in August 1985 he 
reported a left ankle injury, with swelling and pain, 
assessed as left ankle sprain.  In September 1985, the 
veteran complained of left ankle pain due to trauma and open 
laceration, and also complained of and was treated for 
calluses of the feet.  In October 1985, the veteran 
complained of headache, dizziness, and sore throat, assessed 
as new onset of seizure disorder.  In November 1985, the 
veteran complained of difficulty breathing, with dizziness 
and chest pains when he inhaled.   An emergency care and 
treatment form dated in November 1985 reflects the veteran's 
complaints of sore throat, which was inflamed, diagnosed as 
to rule out pharyngitis.  The physical examination revealed 
rhonchi and wheezing in the left lung base, assessed as 
bronchitis.  In December 1985, the veteran complained of sore 
throat and body aches and chills, assessed as the same.  A 
discharge diagnosis in December 1985 was questionable seizure 
disorder.  In January 1986 the veteran complained of 
headaches all over his head with pressure behind the eyes 
with blurred vision, and weakness of the entire body with 
diffuse aches.  He reported that in 1985 he had felt dizzy, 
weak, and had been told he had a possible seizure.  

In November 1990, during the veteran's most recent period of 
active duty but prior to his service in the Persian Gulf, he 
complained of a cold, sore throat, generalized body ache, 
chills, pressure headaches, and productive yellow cough.  In 
December 1990, the veteran complained of the need for a 
prescription for reading glasses, and that he had eyestrain 
when reading without glasses.  He was found to have clear 
focus.  In May 1991, the veteran complained of a sore throat, 
and was found to have an infected throat, diagnosed as sore 
throat secondary to drainage and possible bacteria 
pharyngitis.  At the service separation examination in March 
1991, the veteran reported a medical history which included 
that he did not have, and had not had, swollen or painful 
joints, frequent or severe headaches, eye trouble, ear, nose, 
or throat trouble, chronic or frequent colds, sinusitis, hay 
fever, head injury, skin diseases, tuberculosis, shortness of 
breach, chronic cough, arthritis, rheumatism, bursitis, or 
bone, joint, or other deformity.  The veteran specifically 
wrote in the Report of Medical History that there had not 
been any change in his physical health since mobilization.  
Physical examination at service separation in March 1991 
clinically evaluated the veteran's head, face, neck, scalp, 
nose, sinuses, mouth, throat, eyes, lungs, chest, spine, 
musculoskeletal system, and skin as normal.  

In an Application for Compensation dated in December 1992, 
the veteran wrote that, after serving in the Persian Gulf, he 
had been suffering from chronic cold symptoms, coughing, 
muscle aches, loss of weight, headache, trouble breathing, 
and frequent skin problems.  He did not claim service 
connection for residuals of a head injury or for loss of 
vision or blurred vision. 

VA outpatient treatment records reflect that in October 1992 
the veteran complained of colds, ringing of the ears, and 
coughing greenish phlegm, diagnosed as upper respiratory 
infection.  The next day in October 1992 the veteran 
complained of cold-like symptoms since the previous day, and 
complained of wheezing, diagnosed as upper respiratory tract 
infection versus allergic rhinitis.  In January 1993, the 
veteran complained of left big toe pain of two weeks' 
duration, which was diagnosed as gout.  In February 1993, the 
veteran received his third hepatitis vaccine.  In May 1993, 
the veteran complained of right knee pain and left big toe 
pain of two days' duration, diagnosed as muscle skeletal 
pain. 

At a VA skin examination in June 1993, the veteran reported 
dry skin since March 1991 while a patient in Saudi Arabia, 
though he had not received any treatment for it by a 
physician.  He complained that his whole skin itched, which 
he treated with moisturizing lotion.  Examination revealed 
macular post-inflammatory hyperpigmentation of the abdomen, 
back, legs, and xerosis of the skin of the buttocks.  

At a VA trachea and bronchi examination in June 1993, the 
veteran reported a history of recurrent episodes of cough, 
sore throat, and nasal stuffiness in the past year.  
Objective findings included nasal congestion.  The diagnosis 
was recurrent upper respiratory tract infections.  A June 
1993 VA Medical Certificate reflects diagnoses of upper 
respiratory infection and a questionably pruritic rash of the 
skin. 

A January 1994 VA Medical Certificate reflects the veteran's 
complaints of three days of cold, sore throat, and headaches, 
diagnosed as upper respiratory infection with bronchitis.  A 
March 1995 VA Medical Certificate reflects the veteran's 
complaints of sore throat, stuffy nose, and coughing for six 
days, diagnosed as mild upper respiratory infection.  An 
April 1996 treatment entry reflects a diagnosis of 
sarcoidosis.  A November 1995 VA Medical Certificate reflects 
the veteran's complaints of a one year history of pain in 
both knees, with a history of bilateral knee pain since 1992 
when he injured the knees.  X-rays revealed hypertrophic 
changes of both knees.  The diagnosis was knee pain.  

A March 1996 VA emergency consultation report reflects that 
the veteran reported a head injury three days prior, with 
complaints of headache and dizziness.  The examiner noted the 
veteran was not reliable.  The impression was post-concussive 
headache and dizziness.  A March 1996 VA Medical Certificate 
reflects the veteran's report of having hit his head on a 
sink on March 1, 1996, with complaints of headaches, 
lightheadedness, altered gait, and somnolence.  The diagnosis 
was post-concussion syndrome.  A February 1997 VA Medical 
Certificate reflects the veteran's complaints of two days of 
joint pain.  

In a January 1997 Statement in Support of Claim, the veteran 
wrote that, prior to his military service in the Persian 
Gulf, he was "a perfectly healthy individual."  

VA pulmonary function testing in December 1997 resulted in 
findings of reduced lung volumes, and a diagnosis of 
sarcoidosis.  A report of VA respiratory examination in 
February 1998 reflects a diagnosis of sarcoidosis with 
restricted lung disease with mild hypoxia.  At a VA 
orthopedic examination in February 1998, the examiner noted 
the veteran's history of bilateral shoulder and bilateral 
knee pains since 1993, mostly at night and in the morning, 
clinical findings which included limitation of motion, 
including due to pain or fear of pain, and negative X-ray 
findings.  The diagnoses were chronic low back pain and 
chronic left shoulder pain.  

At a personal hearing at the RO in January 2000, the veteran 
testified in relevant part as follows: he was working full 
time prior to being activated to go the Persian Gulf; he did 
not start having problems with headaches or shortness of 
breath until he returned to the U.S.; he was knocked 
unconscious during service in the Persian Gulf, was taken to 
sick call, and woke up experiencing dizziness; the dizziness 
did not go away; they did not give a separation physical 
following service in the Persian Gulf; when he first sought 
treatment at VA (time unspecified), his complaints were joint 
pains, shortness of breath, and headaches; he still had 
problems with stiffness, aching, headaches, dizziness, and 
ringing in the ears; he did not keep count of the frequency 
of the headaches; hospitalizations had been for psychiatric 
problems, but not physical complaints; he stopped keeping 
count as to how frequently the skin condition came; and he 
did not receive any treatment for a skin condition before he 
put in his claim for compensation.  

A January 2000 report of VA hospitalization notes the 
veteran's complaints of headaches, and pain and weakness in 
the arm, back, legs, and hips, fainting spells, shortness of 
breath, unstable joints, musculoskeletal stiffness, and 
particles of scalp flaking off.  Diagnoses included 
sarcoidosis, fatigue, joint aches, muscle aches, 
folliculitis/furuncle of the neck and pubis, seborrhea of the 
scalp, and xerosis.  

At a personal hearing in May 2001 before the undersigned 
member of the Board, sitting in New York, the veteran 
testified in relevant part as follows: prior to being 
activated for service in the Persian Gulf he was working two 
jobs; there was no physical performed at service separation; 
after service in July 1991, he did not right away go for 
medical treatment, and went back to work, which only lasted a 
few weeks; he got out of the Reserves in 1995; he started 
having some of the symptoms of joint pain, fatigue, and 
blurred vision after service in January, and June through 
September, of 1992; he did not have any medical care prior to 
going to VA; he still had joint pains, blurred vision, and 
loss of vision; he experienced a head injury in service in 
February 1991 when he hit his head on a diner when it came 
down on his head, causing him to black out for a minute, and 
causing a headache and flashes of gray light; a skin disorder 
began after he returned from service; he experienced 
headaches and vision problems for the rest of his service; 
and his skin is real dry, his head is dry and flaky. 

II.  Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2000).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Certain chronic 
diseases, including sarcoidosis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (2000).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using rating criteria from VA's 
Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2000).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2000).

III.  Undiagnosed Illness Claims

A. Respiratory Disorder (Sarcoidosis)

In this case, the service medical record evidence reflects 
that the veteran experienced cold symptoms, sore throat, 
inflamed throat, difficulty breathing, chest pains, rhonchi, 
wheezing, productive yellow cough, and bronchitis before even 
going to the Persian Gulf, and continued to experience some 
symptomatology during his Persian Gulf service.  With regard 
to the current claim on appeal, however, service connection 
for an undiagnosed illness may not be granted on the basis of 
aggravation of a preexisting disability of sore throat, 
coughing, or respiratory symptomatology.  The controlling 
regulation specifically provides that compensation for 
disability due to undiagnosed illness is paid only for 
disability which "resulted from" an illness or combination 
of illnesses.  38 C.F.R. § 3.317(a)(1).  The illness or 
combination of illnesses must have become manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or after such service 
and prior to December 31, 2001.  38 C.F.R. § 3.317(a)(1)(i).

Additionally, the veteran's reported symptoms of coughing, 
breathing, sore throat, stuffy nose, and cold-like symptoms 
have been related by medical evidence to known clinical 
diagnoses of sarcoidosis, upper respiratory infection, and 
bronchitis, for which service connection has not been 
established.  For example, an October 1992 diagnosis was 
upper respiratory infection, with multiple subsequent 
diagnoses of recurrent upper respiratory infection.  
Beginning in December 1997, such symptomatology complained of 
has been diagnosed as sarcoidosis, including with restricted 
lung disease with mild hypoxia.  The controlling regulation 
provides that compensation is payable only for illnesses 
which "[b]y history, physical examination, and laboratory 
tests cannot be attributed to any know clinical diagnosis."  
38 C.F.R. § 3.317(a)(ii).  Because the veteran's reported 
symptoms of coughing, difficulty breathing, sore throat, 
stuffy nose, and cold-like symptoms have been related by 
medical evidence to known clinical diagnoses of upper 
respiratory infection, bronchitis, and sarcoidosis, including 
with restricted lung disease with mild hypoxia, the Board 
must find that service connection for a respiratory (coughing 
or breathing) disorder, including sarcoidosis, due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1117; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.317; 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board has also considered the veteran's claim for service 
connection for sarcoidosis on a direct causation basis.  See, 
e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
With regard to a claim for service connection on the theory 
of direct incurrence in service, the Board finds that the 
medical evidence of record does not suggest a nexus between 
the veteran's currently diagnosed sarcoidosis, diagnosed 
years after service separation, and service, and does not 
establish onset (including to a degree of 10 percent 
disabling) within one year of service.  

B.  Skin Condition

The veteran's reported symptoms of a skin condition have been 
related by medical evidence to known clinical diagnoses of 
macular post-inflammatory hyperpigmentation of the abdomen, 
back, and legs, xerosis of the skin of the buttocks, 
folliculitis/furuncle of the neck and pubis, and seborrhea of 
the scalp, for which service connection has not been 
established.  For example, at the June 1993 VA skin 
examination, where the veteran reported skin symptomatology 
since March 1991 during his Persian Gulf service, the 
diagnoses were macular post-inflammatory hyperpigmentation of 
the abdomen, back, and legs, and xerosis of the skin of the 
buttocks.  Xerosis is defined as "abnormal dryness, as of 
the eye, skin, or mouth."  Dorland's Illustrated Medical 
Dictionary, 27th ed., at 1860 (1988).  A January 2000 report 
of VA hospitalization included the diagnoses of folliculitis/ 
furuncle of the neck and pubis, and seborrhea of the scalp.  
Because the veteran's reported skin symptoms have been 
related by medical evidence to known clinical diagnoses, for 
which service connection has not been established, the Board 
must find that service connection for a skin condition, due 
to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1117; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.317; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

C.  Headaches

In this case, the service medical record evidence reflects 
that the veteran experienced headaches before even going to 
the Persian Gulf.  For example, in October 1985, he 
complained of headaches and other symptomatology, and in 
January 1986 he also complained of headaches.  In November 
1990, still prior to service in the Persian Gulf, the veteran 
complained of pressure headaches.  With regard to the current 
claim on appeal, service connection for an undiagnosed 
illness may not be granted on the basis of aggravation of a 
preexisting disability of headache symptomatology.  The 
controlling regulation specifically provides that 
compensation for disability due to undiagnosed illness is 
paid only for disability which "resulted from" an illness 
or combination of illnesses.  38 C.F.R. § 3.317(a)(1).  The 
illness or combination of illnesses must have become manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or after such service 
and prior to December 31, 2001.  38 C.F.R. § 3.317(a)(1)(i).  

The veteran's reported symptoms of headaches have been 
related by medical evidence to known clinical diagnoses of 
seizure disorder, upper respiratory infection, and post-
concussion syndrome, for which service connection has not 
been established.  For example, in October 1985 he complained 
of headaches and other symptomatology which was assessed as 
onset of seizure disorder.  In January 1994, the symptoms 
which included three days of headaches were diagnosed as 
upper respiratory infection with bronchitis.  March 1996 
treatment entries reflect a diagnosis of post-concussive 
headaches or post-concussion syndrome; this was based on 
report of a March 1996 post-service head injury.  For these 
reasons, the Board must find that service connection for 
headaches due to an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1117; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.317; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

IV.  Direct Service Connection Claims

A.  Residuals of a Head Injury

The veteran contends that he incurred a head injury in 
service.  He first testified about a head injury in service 
at a personal hearing in January 2000.  He testified that he 
was knocked unconscious (at an unspecified time) during 
service in the Persian Gulf, was taken to sick call, and woke 
up experiencing dizziness.  At a hearing in May 2001 before 
the undersigned member of the Board, the veteran testified 
that in February 1991 he hit his head on a diner, which 
caused him to black out and caused a headache.  The veteran's 
more recent assertion, however, is outweighed by the 
contemporaneous service medical record evidence, the 
veteran's earlier reports of medical history, and the 
veteran's inability to recall dates and symptomatology.  

Service medical records are negative for evidence or report 
of, or treatment for, a head injury in service, including in 
February 1991.  Of special significance is the veteran's 
Report of Medical History at the service separation 
examination in March 1991 (an examination he denied took 
place) which specifically indicated that he had not had a 
head injury or headaches.  This signed statement, although 
against the veteran's interest, may nevertheless be 
considered in this case because the absence of a head injury 
in service is a fact independently established by the other 
service medical record evidence, including absence of report 
of head injury or treatment during service, and the absence 
of clinical findings during service and at service 
separation.  See 38 C.F.R. § 3.304(b)(3) (2000).  

With regard to the veteran's histories, when he filed his 
original Application for Compensation in December 1992, he 
did not at that time mention a head injury in service.  
During numerous VA examinations and when asked for histories 
during VA treatment after service, the veteran did not 
mention a head injury in service.  At the Board hearing, the 
veteran initially could not recall which month the head 
injury was alleged to have occurred; he guessed October or 
January, then, at the prompting of his representative, seemed 
to settle on a date after February 1991, then agreed it was 
February 1991.  At a personal hearing the veteran testified 
that his headaches did not begin until he returned to the 
U.S., while on other occasions he indicated headaches began 
in service and continued through the end of service.  The 
veteran's histories have been noted on several occasions by 
medical examiners to be unreliable.  

Additionally, the veteran's other reporting of events 
reflects contradictions, such as denying substance abuse when 
clinical results were positive for use, and conflicting 
reports that his father died during service, while he was 
noted to be visiting him during an illness after service in 
1997.  Based on this evidence, the Board finds the veteran's 
assertion that he incurred a head injury in service not to be 
credible, and finds as a fact that the veteran did not incur 
a head injury in service. 

The weight of the evidence demonstrates that the veteran did 
incur a head injury years after service on March 1, 1996 when 
his head hit a sink.  The diagnosis at that time was post-
concussive headache and dizziness or post-concussion 
syndrome.  Service connection is not warranted for residuals 
of a head injury because the evidence does not demonstrate a 
head injury in service, or other disease in service, credible 
evidence of continuous in-service symptomatology or chronic 
post-service symptomatology, and the medical evidence does 
not relate the veteran's residuals of head injury to service.  
The medical evidence relates such headache symptomatology to 
a post-service head injury in March 1996.  38 U.S.C.A. 
§§ 1110, 1131; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

B.  Blurred Vision and Loss of Vision

The veteran's complaints of blurred vision and loss of vision 
have not been demonstrated by the medical evidence to be 
etiologically related to an injury or disease in service.  
There is no evidence of an eye injury or disease during 
service.  At the service separation examination in March 
1991, the veteran's eyes were evaluated as clinically normal, 
and the veteran himself reported at that examination that he 
did not have, and had not experienced, eye trouble.  In this 
regard, the Board notes that when the veteran initially filed 
a claim for service connection in December 1992 he did not 
include loss of vision or blurred vision as a disability 
which began in service.  

The competent medical evidence of record does not demonstrate 
a nexus between the veteran's complaints of blurred vision or 
loss of vision and his active duty service.  The competent 
medical evidence has related the veteran's complaints of 
pressure behind the eyes with blurred vision, and dizziness, 
to a seizure disorder.  The veteran's symptom of dizziness 
was related by the medical evidence to a post-service head 
injury in March 1996, diagnosed as post-concussion syndrome.  

During service in November 1990, the veteran requested a 
prescription for reading glasses.  However, refractive error 
of the eye is not a disease or injury for purposes of VA 
disability compensation.  38 C.F.R. §§ 3.303, 4.9 (2000).  
For these reasons, the Board must find that service 
connection for blurred vision and loss of vision is not 
warranted.  38 U.S.C.A. §§ 1110, 1131; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303; 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal.  The weighing of the evidence includes the 
veteran's personal hearing testimony, which the Board 
considered and weighed against the other evidence of record.  
However, as the preponderance of the evidence is against the 
veteran's claims for service connection, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of any of these issues 
on that basis.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.102.  

In making these determinations, the Board has considered the 
hearing testimony of the veteran.  As a layman, he is not 
competent to offer medical opinions or diagnoses.  His 
testimony is considered credible insofar as he has reported 
on observable symptoms and his belief in the merits of his 
claims.


ORDER

An appeal for service connection for a respiratory 
disability, including sarcoidosis, due to an undiagnosed 
illness, is denied. 

An appeal for service connection for a skin condition due to 
an undiagnosed illness is denied. 

An appeal for service connection for headaches due to an 
undiagnosed illness is denied. 

An appeal for service connection for residuals of a head 
injury is denied. 

An appeal for service connection for blurred vision and loss 
of vision is denied. 


REMAND

I.  Service Connection for PTSD

The veteran has reported at various times that he experienced 
stressful events during his active duty service from November 
1990 to July 1991 which included: SCUD missiles flying 
overhead and the frequent sound of air raid sirens; "bombing 
at night"; that two of his (unnamed) friends were killed in 
the Persian Gulf; generally there were "bad experiences"; 
and he had an argument with a guy who pulled a knife on him.  

In a June 1994 letter, and again in September 1997, the RO 
requested the veteran to provide specific information 
regarding claimed stressful events in service.  The veteran 
did not respond to these requests.  On Remand, the RO should 
specifically request from the veteran written information 
regarding the specifics of his claimed in-service stressors, 
including specific details regarding the reported stressful 
events of SCUD missiles flying over the base, deaths of 
friends, and any alleged combat with the enemy.  The veteran 
is hereby notified that, where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  38 C.F.R. § 3.158 (2000).  "The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). 

The RO should develop the information regarding reported in-
service stressors of SCUD missiles flying overhead through 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  If the veteran reports any specific 
information about any other stressful event during service, 
the RO should also develop that through the USASCRUR. 

If a claimed in-service stressor is verified, a VA 
examination is required in this veteran's case because the 
diagnoses of PTSD in the VA outpatient treatment records and 
VA examinations are based on reports of both unverified in-
service stressful events and non-service-related or post-
service stressful events such as separation from his wife, 
financial problems, unemployment, and problems relating to 
social environment.  For VA compensation purposes, a PTSD 
diagnosis must be based on an in-service stressor history 
which has been verified (except where a veteran was engaged 
in combat, which has not been established).  A diagnosis of 
PTSD, related to service, which is based on an examination 
which relied upon an unverified history, is inadequate.  See 
West v. Brown, 7 Vet. App. 70, 77-78 (1994).  

If any in-service stressful events are verified, the veteran 
is entitled to a VA psychiatric (PTSD) examination to 
determine whether any verified stressful events are alone 
sufficient to support a PTSD diagnosis in his case.  The 
veteran is notified that, if he fails to report for a VA 
examination scheduled in conjunction with his original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).  Failure to 
report to the scheduled VA PTSD examination may potentially 
adversely affect the veteran's claim for service connection 
for PTSD, especially because the evidence of record does not 
include a diagnosis of PTSD which is either consistent with 
proven combat with the enemy, or which is based on a verified 
stressor in service. 

If any stressful event is verified, a VA PTSD examination is 
further warranted to clarify the diagnosis.  There are 
various psychiatric diagnoses of record in addition to PTSD, 
and psychiatric diagnoses which do not include PTSD, so that 
clarification of the diagnosis would be required.  For 
example, some diagnoses include both PTSD and personality 
characteristics, PTSD and mood disorder due to organic 
factors (sarcoidosis), PTSD and substance abuse, PTSD and 
major depression, PTSD and alcohol abuse (in remission) with 
(to rule out) major depressive episode, PTSD and 
characterological/personality disorder (not otherwise 
specified with antisocial and narcissistic features), PTSD 
and psychosis, alcohol dependence, cocaine abuse, and 
depression (due to organic factors of sarcoidosis and alcohol 
abuse), and PTSD and psychotic disorder and impulse control 
disorder.  A February 1997 discharge diagnosis was to rule 
out various Axis I disorders including PTSD, major 
depression, mood disorder secondary to general medical 
condition, and cocaine induced mood disorder, with diagnoses 
of cocaine abuse and an Axis II personality disorder with 
antisocial narcissistic features.  Other diagnoses include 
PTSD symptoms without a diagnosis, or multi-determined 
neuropsychological deficits due to depression, old head 
injury, and verbal learning disability.  A more recent VA 
PTSD report of hospitalization in January 2000 resulted in 
psychiatric diagnoses of alcohol abuse, cocaine abuse, 
substance-induced mood disorder (depressed, with psychotic 
features), and antisocial personality disorder, but did not 
include a diagnosis of PTSD.  

During the pendency of the veteran's claim for service 
connection for PTSD, on June 18, 1999, the regulatory 
requirements for service connection for PTSD were changed to 
require: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).  Prior to 
the effective date of this regulation on June 18, 1999, and 
at the time of the December 1995 and March 1998 RO rating 
decisions during the appeal, the old requirements for service 
connection for PTSD were: medical evidence establishing a 
"clear" diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  As the requirement of a diagnosis 
of PTSD, as opposed to a "clear" diagnosis of PTSD, is 
potentially more favorable to the veteran, on Remand the 
veteran's claim should be considered under both the old and 
new regulations pertaining to the requirements for service 
connection for PTSD.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Board notes that during the pendency of the claim the 
veteran contended at one point that he had engaged in 
"combat with the enemy" during his service in the Persian 
Gulf, although at other times he denied any combat.  The 
record does not appear to contain any evidence, including 
even a reported event, of combat with the enemy, and none of 
the reported stressful events appear to include reference to 
activities which could be construed as combat with the enemy.  
During the pendency of the veteran's claim, the VA General 
Counsel, in a binding precedent opinion, VAOPGCPREC 12-99, 
further defined "combat with the enemy."  Pertinent 
provisions of VAOPGCPREC 12-99 include the following: 
definition of "combat with the enemy" that the veteran 
"have taken part in a fight or encounter with a military foe 
or hostile unit or instrumentality"; the distinction between 
"engaged in combat with the enemy" and "in a theater of 
combat operations" or "combat zone," including that the 
veteran personally participated in the events; the 
requirement of "satisfactory proof" of having engaged in 
combat with the enemy; that participation in a "campaign" 
or "operation" would not, in itself, establish that the 
veteran engaged in combat with the enemy; and that the 
question of whether the veteran engaged in combat with the 
enemy is a factual determination subject to weighing the 
evidence under the benefit of the doubt rule of 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  On Remand, the RO should apply 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991) and 
VAOPGCPREC 12-99 to address whether the veteran engaged in 
combat with the enemy. 

II.  Service Connection for Joint Pain (Due to Undiagnosed 
Illness)

In this case, the evidence reflects that, prior to going to 
the Persian Gulf (from January 11, 1991 to June 11, 1991), 
the veteran complained of body aches in December 1985 (body 
stiffness), January 1986 (diffuse aches), and October and 
November 1990 (generalized body ache).  In October 1985, he 
was diagnosed with a new onset of seizure disorder.  The 
diagnosis in January 1986 included left leg pain probably 
secondary to radiculopathy of the lumbar spine.  

At the service separation examination in March 1991, the 
veteran indicated in the Report of Medical History that he 
had experienced, or then had, cramps in his legs, but denied 
a history or complaints of swollen or painful joints, 
arthritis, rheumatism, bursitis, painful shoulder or elbow, 
recurrent back pain, trick or locked knee, or foot trouble.  
The service separation physical examination in March 1991 
assessed the veteran's neck, upper extremities, feet, lower 
extremities, spine, and musculoskeleture as clinically 
normal.  

After service, in his December 1992 Application for 
Compensation, the veteran indicated that he had experienced 
"muscle aches" since service in the Persian Gulf.  A VA 
Medical Certificate reflects that in May 1993 the veteran 
reported right knee pain and a two day history of left big 
toe pain.  The diagnosis was musculoskeletal pain.  A VA 
Medical Certificate reflects that in November 1993 the 
veteran reported a one year history of bilateral knee pain, 
since 1992, and reported injury to the knees in 1992.  The 
diagnosis was bilateral knee pain.  X-rays of the knees were 
indicated to reflect hypertrophic changes of the patella, but 
otherwise normal.  His specific joint complaints of big toe 
pain have been related to a diagnosed disability of gout 
(January 1993).  A VA Medical Certificate in February 1997 
reflects the veteran's report that his "arthritis" was 
bothering him and report of a two day history of joint pain.  

At a VA orthopedic examination in February 1998, the veteran 
reported a history of bilateral shoulder and knee aches or 
pains since 1993, precipitated by cold weather, and 
occasional bilateral knee instability.  Clinical findings 
included left shoulder motion limited by pain, decreased left 
deltoid muscle power, weakness and tenderness of the left 
shoulder on palpation, antalgic gait, complaints of low back 
pain with ambulation.  X-rays of the lumbosacral spine, 
cervical spine, shoulders, and knees were all normal.  The 
diagnoses were chronic low back pain and chronic left 
shoulder pain. 

A VA hospital admission note dated in December 1998 reflects 
the veteran reporting no backache, joint pain, stiffness, 
joint swelling, or muscle weakness.  An April 1999 VA 
outpatient treatment entry reflects complaints of joint 
aches.  An August 1999 VA orthopedic clinic note reflects the 
veteran's complaints of bilateral knee pain since returning 
from the Persian Gulf, as well as pain throughout his whole 
body, localized to the bottom of his knees.  The impression 
was knee pain. X-rays dated in 1998 were interpreted as 
within normal limits, with no evidence of degenerative joint 
disease.  An October 1999 VA pain assessment reflects that 
the veteran reported he had no pain at that time.  A January 
2000 hospitalization record reflects that the veteran 
complained of a stabbing and cramping pain, weakness, and 
unstable joints of the arm, back, and legs, and instability 
of the hips.  The diagnosis was fatigue, joint aches, and 
muscle aches.  

While in this case some of the veteran's specific complaints 
of joint pain or muscle aches have been related to known 
medical diagnoses, further medical opinion evidence is needed 
to determine if other complaints of joint pain, muscle pain 
or weakness are related to known clinical diagnoses.  The 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, No. 
00-7099 (Fed. Cir. Aug. 3, 2001).  Further examination and 
medical opinion are important also because service connection 
may be established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2001.  38 C.F.R. 
§ 3.317(a)(1)(i).  Examination is also warranted to note any 
"signs" (objective evidence perceptible to an examining 
physician) of chronic disability, and to obtain medical 
opinion regarding the date of onset and etiology of joint 
pain or muscle pain symptoms.  38 C.F.R. § 3.317(a)(2-3), 
(b).

Finally, the Board notes that during the pendency of the 
claims, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this newly 
enacted legislation eliminated the requirement for a well-
grounded claim and provided for VA notice and assistance to 
claimants under certain circumstances.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  VA has issued regulations implementing 
the Veterans Claims Assistance Act of 2000.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas, 1 Vet. 
App. 308.  In light of the new statutory provisions with 
regard to assistance to the veteran-claimant, on Remand the 
RO should review the veteran's remanded claims to insure 
compliance with this newly enacted statute and the 
implementing regulations.

Therefore, these issues are REMANDED for the following 
action:  

1.  The RO should appropriately contact 
the veteran, and request any additional 
detailed information such as particular 
names and dates of persons and incidents 
comprising his purported in-service 
stressors which he claims have resulted 
in his PTSD.  The RO should then attempt 
to verify the occurrence of the purported 
stressors through the USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  In this regard, the 
veteran's statements (or the RO's summary 
of the pertinent information contained 
therein), copies of the veteran's service 
personnel records, copies of relevant 
unit records, and a copy of his record of 
service (DD Form 214) should be forwarded 
to USASCRUR.  

2.  The RO should also appropriately 
contact the veteran and request the 
names, addresses, and dates of treatment 
for all medical care providers who have 
treated him for PTSD, and who have 
treated him for joint pains or muscle 
pains since January 2000.  After 
obtaining any necessary authorization, 
the RO should attempt to secure and 
associate with the claims file any 
additional records, dating since the last 
request for such material, which pertain 
to his claimed PTSD or joint pain.  

3.  Following receipt of the USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by the USASCRUR.  If no stressor has been 
verified, the RO should so state in its 
report.

4.  In the event any of the purported 
stressors is verified, the veteran should 
be scheduled to undergo a VA PTSD 
examination conducted by a psychiatrist, 
to determine the nature and extent of any 
current psychiatric disorder.  The 
examination report should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If more than one psychiatric 
disorder is diagnosed, the VA 
psychiatrist should specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  The 
entire claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examiner is 
requested to indicate in writing that the 
claims folder was reviewed.  The VA 
examiner is reminded that any diagnoses 
reached should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  

If the veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria supporting the 
diagnosis.  Any indicated special studies 
or tests, including psychological 
testing, should be accomplished.  The 
examiner should express an opinion as to 
the etiology of any psychiatric disorder 
diagnosed, and the likely date of onset 
of any psychiatric disorder found.  
Should PTSD be diagnosed, the examiner 
should indicate which stressor or 
stressors (including reported in-service 
and/or post-service stressful events) 
were relied upon in reaching a diagnosis 
of PTSD.  The examiner is reminded that 
only those stressors which have been 
verified can be considered in rendering a 
diagnosis of PTSD relating to service.  
If the veteran is found to have PTSD, but 
which is related to a stressor or 
stressors not involving service, the 
examiner should so indicate.  Further, 
the examiner is requested to offer an 
opinion as to the validity and/or 
sufficiency of the verified stressors as 
potential causes for a psychiatric 
disorder, to include PTSD.  A complete 
rationale for all opinions expressed 
should be given.

5.  The RO should schedule the veteran 
for appropriate VA examination of 
reported symptoms of joint pain and 
muscle pain.  a) The examiner(s) should 
be requested to clearly report any 
diagnoses which are supported by clinical 
and special test findings and, for each 
such disability capable of medical 
diagnosis, the examiner should offer an 
opinion as to when such disability was 
first manifested, including an opinion as 
to whether it is as least as likely as 
not that such medically diagnosed 
disabilities were first manifested during 
service.  b) The examiner(s) should also 
be requested to clearly report whether 
there are any objective indications 
(signs) of chronic disability manifested 
by joint pain or muscle pain which cannot 
by history, physical examination, or 
laboratory tests be attributable to any 
known clinical diagnosis.  The examiner 
should offer an opinion as to the 
etiology of such disability or signs of 
disability.

6.  The RO should review the claims file 
and take any appropriate action to ensure 
compliance with the provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

7.  If the veteran's purported stressor 
or stressors have been verified and an 
examination has been conducted, the RO 
should review the examination report to 
ensure that it complies with the 
directives of this REMAND.  The RO 
should, likewise, review the VA 
examination report for the veteran's 
joint pain to ensure that it complies 
with the directives of this REMAND.  An 
examination report failing to comply with 
the directives of this REMAND should be 
returned for corrective action.  

8.  The RO should then, on the basis of 
all the available evidence, adjudicate on 
the merits the issues of entitlement to 
service-connection for PTSD (including 
consideration of the relevant provisions 
of 38 C.F.R. § 3.304, prior to, and on 
and after, June 18, 1999) and entitlement 
to service-connection for joint pain due 
to an undiagnosed illness.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case as to that issue wherein all 
pertinent statutes and regulations are 
fully set forth.  The veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further action.

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



